Citation Nr: 1626209	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a gastrocnemius strain of the left calf (claimed as torn muscle of the bilateral lower extremities).  

2.  Entitlement to service connection for residuals of a varicocele of the left testicle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from July 1981 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was scheduled to appear at a Travel Board hearing in September 2014.  In August 2014, the Veteran cancelled his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Residuals of Left Gastrocnemius Strain

Service treatment records reflect that the Veteran was seen in November 2003 with a chief complaint of left medial gastrocnemius pain.  He reported the onset of pain the prior week when he was running.  Physical examination showed a knot of the left gastrocnemius muscle.  The Veteran was diagnosed with a partial tear of the gastrocnemius muscle.  In March 2006, the Veteran was placed on physical profile due to a torn gastrocnemius with pain.

An April 2007 VA examination reflects that the Veteran reported a history of leg pain in 2003.  The Veteran reported that the pain resolved, but he was left with a weak calf muscle with a bulge.  The examiner diagnosed a sprain of the left calf muscle, resolved, with no acute findings on examination.  

Private outpatient treatment records reflect findings of left gastrocnemius strain and left calf strain.  A December 2008 treatment records from Irvin Army Community Hospital shows that the Veteran reported a muscle tear in 2003.  The Veteran was diagnosed with a strain of the left leg gastrocnemius.  A July 2009 entry reflects that the Veteran had a lidocaine injection for left leg gastrocnemius pain.  Treatment records from Bayne Jones Army Community Hospital list leg strain of the left gastrocnemius.  

In the December 2007 rating decision, the RO found that there was no evidence of a residual left gastrocnemius disability related to service.  Given the evidence of diagnoses of left leg strain of the gastrocnemius and left leg pain, a remand is warranted to obtain a VA examination to ascertain the nature and etiology of a current disability. 

Residuals of Varicocele of the Left Testicle

A May 2005 treatment record shows that the Veteran complained of left scrotal discomfort.  He was diagnosed with left epididymal pain and a small left varicocele.    The Veteran received a course of Naprosyn and Tequin and was advised to follow up in one month.  A July 2007 follow-up record reflects that the Veteran reported episodic improvement but indicated that he still had persistent symptoms.  

A pre-discharge VA examination dated in April 2007 shows that the Veteran reported left testicular discomfort.  The examination did not show any abnormalities of the testicles.  A May 2010 VA examination did not include findings regarding a varicocele.  

In the December 2007 rating decision, the RO found that there was no evidence of pathology related to the prior treatment for varicocele of the left testicle, based on the negative findings of the April 2007 examination.  

Treatment records from Bayne Jones Army Community Hospital, dated in April 2010, reflect diagnoses of primary testicular failure and scrotal varices.  In light of the evidence of a current disability, the Board finds that a remand is warranted to obtain a VA examination. 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of a current disability of the left gastrocnemius.  The examiner should review the electronic claims file.  The examination report should indicate that the claims file was reviewed.

The examiner should diagnose any current disability of the left gastrocnemius.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a current left gastrocnemius disability is related to the left gastrocnemius tear that was treated in service.

The examiner should address the complaints of gastrocnemius strain in service and the post-service diagnoses left gastrocnemius strain.  

The examiner should provide a detailed rationale for the opinion. If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Schedule the Veteran for an appropriate VA examination for genitourinary disorders to ascertain any current residuals of a left varicocele.  The examiner should review the electronic claims file.  The examination report should indicate that the claims file was reviewed.

The examiner should diagnose any current left testicle disability.  The examiner should provide an opinion as to whether any current diagnosed disability of the left testicle is at least as likely as not related to the left varicocele diagnosed during service.  

The examiner should address the in-service treatment and the Veteran's post-service diagnoses of testicular failure.

The examiner should provide a detailed rationale for the opinion. If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record.   If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




